United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1542
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Lonnie Partlow,                          * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: December 20, 1999
                                Filed: December 22, 1999
                                    ___________

Before WOLLMAN, Chief Judge, BEAM, and MURPHY, Circuit Judges.
                             ___________

PER CURIAM.

       After Lonnie Partlow pleaded guilty to being a felon in possession of a firearm,
in violation of 18 U.S.C. § 922(g), the district court1 sentenced him to 180 months
imprisonment and five years supervised release. On appeal, counsel filed a brief
pursuant to Anders v. California, 386 U.S. 738 (1967), raising four issues: whether the
district court erred in (1) denying Partlow’s motion to suppress evidence obtained, and
statements he made to police, during a search; (2) sentencing him as an armed career


      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.
criminal without requiring the government to prove that his prior convictions qualified
as predicate offenses; (3) failing to grant Partlow a downward departure based on his
diminished mental capacity; and (4) failing to determine the voluntariness of his state
court guilty pleas to the predicate felonies.

       We conclude that these arguments lack merit. Because there is no indication in
the record before us that Partlow entered into a conditional guilty plea, preserving the
right to appeal the denial of his suppression motion, we conclude he waived the right
to appeal the issue. See Fed. R. Crim. P. 11(a)(2); United States v. Jennings, 12 F.3d
836, 839 (8th Cir. 1994); United States v. Stewart, 972 F.2d 216, 217-18 (8th Cir.
1992).

       We conclude Partlow’s arguments that the government failed to prove his prior
convictions were predicate offenses, and that the district court failed to determine the
validity of those convictions, also are without merit: Partlow stipulated in the plea
agreement that he was subject to the armed-career-criminal enhancement and to the
resulting base offense level, and he failed to contest these stipulations at sentencing.
See United States v. Early, 77 F.3d 242, 244 (8th Cir. 1996) (per curiam); United
States v. Fritsch, 891 F.2d 667, 668 (8th Cir. 1989).

       Finally, we need not address Partlow’s contention that the district court erred in
not departing downward, because even assuming he had raised this argument below,
the district court could not have departed below the statutory minimum. See United
States v. Williams, 994 F.2d 1287, 1294 (8th Cir. 1993); United States v. Rudolph, 970
F.2d 467, 470 (8th Cir. 1992), cert. denied, 506 U.S. 1069 (1993).

       In accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), we have reviewed
the record for any nonfrivolous issues and have found none.




                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -3-